                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION

CORY ALLEN                                      CIVIL ACTION NO. 18-0420

VERSUS                                          JUDGE S. MAURICE HICKS, JR.

ROYAL TRUCKING CO., ET AL.                      MAGISTRATE JUDGE HORNSBY

                               MEMORANDUM ORDER

      Before the Court is Plaintiff Cory Allen’s (“Plaintiff”) Daubert motion to exclude the

testimony of Defendants Royal Trucking Co., Emmett Battle, and Cherokee Insurance

Co.’s (collectively “Defendants”) retained expert, William R. Scott. See Record Document

39. Defendants oppose the motion. See Record Document 49. For the reasons set forth

below, Plaintiff’s motion is hereby DENIED.

      Federal Rule of Evidence 702 governs the admissibility of expert testimony. Rule

702 states that “a witness who is qualified as an expert by knowledge, skill, experience,

training, or education may testify in the form of an opinion or otherwise” if all of the

following elements are met:

      (a)    the expert's scientific, technical, or other specialized knowledge will
             help the trier of fact to understand the evidence or to determine a fact
             in issue;

      (b)    the testimony is based on sufficient facts or data;

      (c)    the testimony is the product of reliable principles and methods; and

      (d)    the expert has reliably applied the principles and methods to the facts
             of the case.

Fed. R. Evid. 702. This list of elements comes from the seminal case of Daubert v. Merrell

Dow Pharmaceuticals, Inc. and its progeny. 509 U.S. 579, 113 S. Ct. 2786 (1993). In

Daubert, the Supreme Court stated that courts are required to serve as gatekeepers for



                                       Page 1 of 5
expert testimony, ensuring that such testimony is both reliable and relevant before it is

admitted into evidence. See id. at 589, 113 S. Ct. at 2795.

       Certain factors should be considered in determining whether a particular expert’s

opinions are reliable:

       (1) whether the expert’s technique or theory can be or has been tested—
       that is, whether the expert’s theory can be challenged in some objective
       sense, or whether it is instead simply a subjective, conclusory approach that
       cannot reasonably be assessed for reliability; (2) whether the technique or
       theory has been subject to peer review and publication; (3) the known or
       potential rate of error of the technique or theory when applied; (4) the
       existence and maintenance of standards and controls; and (5) whether the
       technique or theory has been generally accepted in the scientific
       community.

Fed. R. Evid. 702, advisory committee’s note (2000) (citing Daubert, 509 U.S. at 593–94,

113 S. Ct. at 2796–97). This list of factors is non-exclusive, as the factors to be considered

may vary depending upon the type of expert opinion at issue in a particular case. See

Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 149–50, 119 S. Ct. 1167, 1175 (1999).

Relevance of expert testimony is a question of “fit,” i.e., whether the expert testimony in

question is well-suited to the issues of a particular case such that it will help the jury in

deciding these issues or in understanding evidence that is outside the average juror’s

ability to understand absent such help. Daubert, 509 U.S. at 591–92, 113 S. Ct. at 2795–

96; see also In re Schooler, 725 F.3d 498, 514–15 (5th Cir. 2013).

       Though the trial court must fulfill its role as gatekeeper in ensuring that all admitted

expert testimony is both reliable and relevant, “the trial court’s role as gatekeeper is not

intended to serve as a replacement for the adversary system.” U.S. v. 14.38 Acres of

Land, 80 F.3d 1074, 1078 (5th Cir. 1996). Thus, “[t]he rejection of expert testimony is the

exception rather than the rule.” Fed. R. Evid. 702, advisory committee’s note (2000).




                                         Page 2 of 5
“Vigorous cross-examination, presentation of contrary evidence, and careful instruction

on the burden of proof are the traditional and appropriate means of attacking shaky but

admissible evidence.” Daubert, 509 U.S. at 596, 113 S. Ct. at 2798. The proponent of an

expert’s testimony bears the burden of proving that it meets the requirements of Rule 702.

See Moore v. Ashland Chem., Inc., 151 F. 3d 269, 276 (5th Cir. 1998). Whether these

elements are met is a preliminary question for the district court to decide under Federal

Rule of Evidence 104(a).

      The instant matter arises from a train collision on January 2, 2018 in which Plaintiff,

who was operating the locomotive, allegedly suffered serious injury to the lumbar region

of his spine. See Record Document 119 at 5–6. Defendants retained and intend to offer

Dr. Scott as an expert witness in the field of biomechanics to provide testimony as to

whether the motion of Plaintiff’s body during the collision could have caused his alleged

injuries. See Record Document 49 at 5. In response, Plaintiff filed the instant Daubert

motion based on several grounds, including, inter alia, that Dr. Scott is not qualified to

render his opinions, his methodology and opinions are unreliable and based on

insufficient facts, and his opinions are irrelevant. See Record Document 119 at 2.

      Upon consideration of the record, the Court is satisfied that Dr. Scott is qualified

as an expert by “knowledge, skill, experience, training, or education” as required by Rule

702. Dr. Scott holds a Ph.D. in mechanical engineering and, further, has authored

numerous publications related to his field of study. See Record Document 49-2 at 1–2.

He has also worked as a principal consultant in the fields of biomechanics and accident

reconstruction since 1989 and has testified numerous times in the past several years.




                                       Page 3 of 5
See id. at 25–26, 30. 1 Under these circumstances, Dr. Scott possesses sufficient training,

experience, and specialized knowledge to opine as to any aspect of the accident,

including the effect that the force of the impact from the accident had on Plaintiff’s lumbar

region. Plaintiff’s contention that Dr. Scott does not have sufficient experience in

analyzing train collisions specifically does not go to admissibility, but rather credibility, and

therefore is appropriate subject matter for cross-examination.

       The Court also finds that Dr. Scott’s opinions appear to be sufficiently reliable and

based on sufficient facts and data. In reaching his opinions, he reviewed the accident

report, images of the locomotive and accident scene, in addition to various depositions

and relevant discovery. See Record Document 49-3 at 2–3. Furthermore, Dr. Scott relied

on his engineering background, knowledge, and experience in assessing the locomotive

event recorder data as part of his injury causation analysis. See Record Document 120

at 3–5. The Court finds that Dr. Scott’s analysis and opinions are “sufficiently grounded

in the methods and procedures of science,” and, moreover, will assist the jury in

determining the cause of Plaintiff’s injuries. Finley, 2019 WL 4087552, at *3. Again,

Plaintiff’s concerns regarding Dr. Scott’s failure to personally inspect the locomotive and

the extent to which he examined other evidence go to the weight, rather than the

admissibility, of Dr. Scott’s opinions. Thus, the Court is persuaded that Dr. Scott’s

methodology and principles are scientifically sound and based on facts sufficient to satisfy

Rule 702’s reliability requirement.




1 The Court notes that another court in this Circuit recently addressed proffered expert
testimony by Dr. Scott and found him qualified to render an opinion as to many of the
same issues present in this case. See Finley v. Vermeer Mfg. Co., No. 18-0192, 2019 WL
4087552, at *2–3 (W.D. Tex. July 10, 2019).


                                          Page 4 of 5
        Accordingly, based on the foregoing reasons,

        IT IS ORDERED that Plaintiff’s Daubert motion to exclude the testimony of William

R. Scott (Record Document 39) is DENIED.

        THUS DONE AND SIGNED, in Shreveport, Louisiana, this 31st day of March,

2020.




                                       Page 5 of 5
